UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                                   March 23, 2010


                                            No. 09-1471

                                      PATRICIA WILLIAMS,
                                                  Appellant

                                                 v.

                            COMMISSIONER OF SOCIAL SECURITY

                                    (E.D. Pa. No. 2-07-cv-01832)


Present: SCIRICA, Chief Judge, JORDAN and COWEN Circuit Judges

             1. Motion filed by Appellee Commissioner of Social Security to Publish Opinion.

             2. Response by Appellant to Motion to Publish Opinion.

                                                              /s/Desiree White-Banks
                                                              Case Manager (267)299-4252
                                          ORDER

The foregoing motion to publish is granted. The Precedential Opinion is being simultaneously filed
with this order.
                                        By the Court,


                                        /s/ Robert E. Cowen
                                        Circuit Judge


Dated: April 1, 2010
DWB/cc:
          Robert Savoy, Esq.
          Allyson Jozwik, Esq.